FILED
                            NOT FOR PUBLICATION
                                                                                JUL 2 2019
                    UNITED STATES COURT OF APPEALS                         MOLLY C. DWYER, CLERK
                                                                            U.S. COURT OF APPEALS


                            FOR THE NINTH CIRCUIT


NAUTILUS INSURANCE COMPANY,                      Nos. 17-16840
                                                      18-15136
              Plaintiff-Appellee,
                                                 D.C. No.
 v.                                              2:15-cv-00321-JAD-GWF

ACCESS MEDICAL, LLC; ROBERT
CLARK WOOD II,                                   MEMORANDUM*

              Defendants-Appellants,

 and

FLOURNOY MANAGEMENT, LLC,

              Defendant.



NAUTILUS INSURANCE COMPANY,                      Nos. 17-16842
                                                      18-15214
              Plaintiff-Appellee,
                                                 D.C. No.
 v.                                              2:15-cv-00321-JAD-GWF

ACCESS MEDICAL, LLC; ROBERT
CLARK WOOD II,

              Defendants,

       *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
 and

FLOURNOY MANAGEMENT, LLC,

              Defendant-Appellant.


                    Appeal from the United States District Court
                              for the District of Nevada
                    Jennifer A. Dorsey, District Judge, Presiding

                        Argued and Submitted June 10, 2019
                             San Francisco, California

Before: GOULD, IKUTA, and R. NELSON, Circuit Judges.

       Access Medical, LLC, Robert Wood, and Flournoy Management, LLC,1

appeal the district court’s two orders denying appellants’ two requests that the

district court issue an order indicating to this Court that the district court would

grant or entertain a motion for relief, brought under Rule 60 of the Federal Rules of

Civil Procedure, from the district court’s order granting summary judgment in

favor of Nautilus Insurance Company. We dismiss these consolidated appeals.

       The district court lacked adjudicatory authority to rule on the merits of

appellants’ Rule 60 motions for relief from the district court’s order granting

summary judgment while that order was pending on appeal before this court,

       1
         We reject Nautilus’s argument that Flournoy lacks standing to bring this
appeal. As an insured under the policy, Flournoy was adversely affected by the
district court’s grant of summary judgment in favor of Nautilus.
                                            2
absent a limited remand allowing it to do so. See Davis v. Yageo Corp., 481 F.3d
661, 685 (9th Cir. 2007). We therefore decline to exercise appellate jurisdiction

over the district court’s orders denying appellants’ requests for indicative rulings.

See Defs. of Wildlife v. Bernal, 204 F.3d 920, 930 (9th Cir. 2000).2

DISMISSED.




      2
       Nautilus’s motions for judicial notice (17-16840 Dkt. No. 30; 17-16842
Dkt. No. 29) are DENIED. Access and Wood’s motions for judicial notice (17-
16840 Dkt. Nos. 38, 64; 17-16842 Dkt. Nos. 37, 63; 18-15136 Dkt. Nos. 10, 32;
18-15214 Dkt. No. 29) are DENIED.
                                           3